Citation Nr: 0935914	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-22 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, 
Arkansas


THE ISSUE

Entitlement to travel pay for travel to the Little Rock 
Veterans Hospital for treatment of a service-connected 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979, and April 1981 to November 2000, during 
peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 determination issued by the Central 
Arkansas Veterans Healthcare System (CAVHS) in which it was 
determined that the Veteran was not entitled to travel pay 
for treatment at the Department of Veterans Affairs (VA) 
Medical Center (VAMC) in Little Rock, Arkansas.  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal.   

In January 2007, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the VA Central Office in 
Washington, D.C.  A copy of the hearing transcript is of 
record and has been reviewed.      

In August 2008, the Board remanded this claim to the Little 
Rock VAMC for additional development, including corrected 
VCAA notice and clarification of the dates of treatment for 
the Veteran's service-connected atrial fibrillation 
disability.  That development was completed and the case was 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran is service-connected for multiple 
disabilities, including atrial fibrillation, and he has been 
assigned a total rating due to individual unemployability 
since December 2000.   

2.  The Veteran travelled to the Little Rock Veterans 
Hospital for treatment of his service-connected atrial 
fibrillation disability.

3.  Payment for the Veteran's travel to and from the Little 
Rock Veterans Hospital from March 1999 to June 2008 for 
treatment of his service-connected atrial fibrillations 
disability was not pre-authorized.

4.  VA has not determined that there was a need for prompt 
medical care which was approved; there is no evidence that 
the circumstances prevented a request for prior travel 
authorization; there is no evidence that due to VA delay or 
error prior authorization for travel was not given; there is 
no evidence that there was a justifiable lack of knowledge on 
the part of a third party acting for the Veteran that a 
request for prior authorization was necessary; and there is 
no evidence that failure to secure prior authorization was 
justified.


CONCLUSION OF LAW

The criteria for entitlement to travel pay for travel to the 
Little Rock Veterans Hospital for treatment of a service-
connected disability have not been met.  38 U.S.C.A. §§ 111, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 17.143, 17.145 (2007) (amended by Beneficiary Travel Under 
38 U.S.C. § 111 Within the United States, 73 Fed. Reg. 36,796 
(June 30, 2008)) (to be codified at 38 C.F.R. Part 70); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. 
whether the Veteran incurred medical-related travel that 
could be subject to reimbursement), are not in dispute and 
whether the Veteran is entitled to travel reimbursement is 
wholly a matter of interpretation of the pertinent statute 
and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Regardless, even if the VCAA did apply, the VCAA duty to 
notify was satisfied by May 2006 and October 2008 letters.  
These letters fully addressed all three notice elements; 
informed the Veteran of what evidence was required to 
substantiate his claim; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

Further, the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory 38 U.S.C.A. § 
5103(a) notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased 
evaluation claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  In this regard, the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  The information submitted by the Veteran 
exemplifies the Veteran's knowledge of what he had to 
demonstrate in order to acquire the benefits sought on 
appeal.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication of the claim.

The Board observes that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices. 
 Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the Veteran.  Thus, the 
Board finds that any error in the timing of the Veteran's 
notification of the VCAA constituted harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA and private treatment records, and 
statements submitted by and on behalf of the Veteran.  As 
noted, the Veteran was provided a Board hearing before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript is of record and has been reviewed.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Merits of the Claim

The Veteran is service-connected for multiple disabilities, 
including atrial fibrillation (30 percent disabling, 
effective December 14, 2000), and he has been assigned a 
total rating due to individual unemployability since December 
2000.  See June 2002 Rating Decision.    

The Veteran seeks beneficiary travel pay for travel between 
his home in Texas to the VA health care facility in Little 
Rock, Arkansas for treatment related to his service-connected 
atrial fibrillation disability.  See May 2006 Initial Claim 
and Decision Letter from Patient Accounts Manager M.M.D.; May 
2006 Type-Written Letter from the Veteran's Wife (Notice of 
Disagreement); January 2007 Board Hearing Transcript.  
Specifically, the Veteran seeks mileage reimbursement for 
various appointments with Dr. J.B. at the Little Rock VAMC 
from March 1999 to June 2008.  See List of the Veteran's 
Appointments/Hospitalizations with Dr. J.B. at the Little 
Rock VAMC, received April 2009.     

Pursuant to 38 U.S.C.A. § 111 (West 2002 & Supp. 2009),  the 
Secretary may pay the actual necessary expense of travel . . 
. , or in lieu thereof an allowance based upon mileage 
traveled, of any person to or from a Department facility or 
other place . . . for the purpose of examination, treatment, 
or care.  The payments provide in this section shall be made 
to or for the following persons for travel during the fiscal 
year for examination, treatment, or care for which the person 
is eligible: (A) a veteran or other person traveling in 
connection with treatment for a service-connected disability 
(irrespective of percent of disability); (2) a veteran with a 
service- connected disability rated at 30 percent or more, 
for treatment of any condition; (3) a veteran receiving VA 
pension benefits; or (4) a veteran whose annual income, as 
determined under 38 U.S.C.A. § 1503, does not exceed the 
maximum annual rate of pension which would be payable if the 
veteran were eligible for pension, or who is unable to defray 
the expenses of travel.  38 U.S.C.A. § 111(b)(1); 38 C.F.R. 
§ 17.143(b) (2007). 

Payment may be approved for travel performed under 38 C.F.R. 
§ 17.143(a)-(g) without prior authorization only in those 
cases where the VA determines that there was a need for 
prompt medical care which was approved and: (1) the 
circumstances prevented a request for prior travel 
authorization; or (2) due to VA delay or error prior 
authorization for travel was not given; or (3) there was a 
justifiable lack of knowledge on the part of a third party 
acting for the veteran that a request for prior authorization 
was necessary.  38 C.F.R. § 17.145(a)(1)-(3).  In other 
cases, payment may be approved for such travel without prior 
authorization only upon a finding by the Secretary or 
designee that failure to secure prior authorization was 
justified.  38 C.F.R. § 17.145(b) (2007).  
 
During the pendency of the Veteran's appeal, the criteria for 
obtaining beneficiary travel pay were amended.  Effective 
July 30, 2008, VA revised the criteria for beneficiary travel 
pay.  73 Fed. Reg. 36,796 (July 30, 2008) (to be codified at 
38 C.F.R. Part 70).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

However, in the instant case, since application of either the 
old or new regulations would create the same result (in this 
case, that the Veteran is not entitled to travel pay for 
travel to the Little Rock Veterans Hospital for treatment of 
a service-connected disability), the revised version of the 
regulation is not more favorable to the Veteran.  In this 
regard, in pertinent part, the new regulations indicate that 
the claimant must apply for payment of beneficiary travel 
within 30 calendar days after completing beneficiary travel 
that does not include a special mode of transportation.  
38 C.F.R. § 70.20 (2008).  Further, except as otherwise 
allowed under this section, payment is limited to travel from 
the beneficiary' s residence to the nearest VA facility where 
the care or services could be provided and from such VA 
facility to the beneficiary' s residence.  38 C.F.R. 
§ 70.30(b)(1)(2008).  Under the new regulations, the Veteran 
is not entitled to travel pay for travel to the Little Rock 
Veterans Hospital for treatment of a service-connected 
disability because he did not apply for payment of 
beneficiary travel within 30 calendar days after completing 
beneficiary travel.  See 38 C.F.R. § 70.20 (2008).  More 
importantly, the Veteran is legally barred from obtaining the 
benefit sought on appeal because payment is limited to travel 
from the beneficiary' s residence to the nearest VA facility 
where the care or services could be provided and from such VA 
facility to the beneficiary' s residence.  38 C.F.R. 
§ 70.30(b)(1)(2008). 

In this regard, the claims folder contains a medical opinion 
from the Chief of Staff at the at the CAVHS indicated that 
the VAMC nearest the Veteran in Texas could provide him with 
the medical care required.  See May 2006 Decision Letter from 
CAVHS Director T.P.S.; June 2006 Letter from CAVHS Director 
T.P.S.  The nearest VAMC to the Veteran in Texas confirmed 
that they would be able to provide the care that the Veteran 
required, and indicated that the Veteran had been admitted to 
the facility and successfully cardioverted in March 2006.  
See May 2006 Decision Letter from CAVHS Director T.P.S.  
Beyond the statements and the Veteran and his wife (see March 
2006 Notice of Disagreement; January 2007 Board Hearing 
Transcript; Type-Written Statement from the Veteran, received 
January 2007; Type-Written Statement of the Veteran's Wife, 
received January 2007), there is no evidence to contradict 
that the VAMC nearest the Veteran in Texas could provide him 
with the medical care required.  Specifically, there is no 
objective and probative medical opinion that the Veteran 
could only receive the care he required at the Little Rock 
VAMC.    

However, more importantly, the Veteran has only claimed 
beneficiary travel pay up to June 2, 2008 because the 
implementation of the revised regulation, under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change, discussion of the new regulation is not necessary.  

In this case, the Board does not dispute that the Veteran is 
an eligible person who may receive beneficiary travel pay.  
38 C.F.R. § 111; 38 C.F.R. § 17.143 (2007) (amended by 73 
Fed. Reg. 36,796 (July 30, 2008)) (to be codified at 38 
C.F.R. Part 70).  However, upon review of the evidence of 
record, the Board finds that the Veteran is not entitled to 
travel pay for travel to the Little Rock Veterans Hospital 
for treatment of a service-connected disability for the 
claimed various appointments with Dr. J.B. from March 1999 to 
June 2008.  See List of the Veteran's 
Appointments/Hospitalizations with Dr. J.B. at the Little 
Rock VAMC, received April 2009.

Initially, the Board notes that the Veteran's appointments 
with Dr. J.B. at the Little Rock VAMC from March 1999 to June 
2008 (see List of the Veteran's Appointments/Hospitalizations 
with Dr. J.B. at the Little Rock VAMC, received April 2009) 
have not been verified.  However, even assuming that the 
Veteran travelled from his residence in Texas to the Little 
Rock VAMC for the claimed appointments, there is still no 
basis to grant entitlement to beneficiary travel pay to the 
Little Rock VAMC for this time period.  In this regard, the 
evidence of record does not reveal that the Veteran had prior 
authorization for any payment or reimbursement to travel to 
the Little Rock VAMC for treatment of his service-connected 
atrial fibrillation disability.  In fact, the evidence of 
record indicates that the first time the Veteran sought pre-
authorization for such travel was on May 10, 2006, when the 
Veteran's wife contacted the Patient Accounts Manager at the 
CAVHS to request approval for "round-trip travel pay for her 
husband to come to the CAVHS" to receive medical care.  See 
May 2006 Initial Claim and Decision Letter from Patient 
Accounts Manager M.M.D.  The Veteran was denied pre-
authorization for any payment or reimbursement to travel to 
the Little Rock VAMC for treatment of his service-connected 
atrial fibrillation disability.  See May 2006 Initial Claim 
and Decision Letter from Patient Accounts Manager M.M.D.; May 
2006 Decision Letter from CAVHS Director T.P.S.; June 2006 
Letter from CAVHS Director T.P.S.      

Because payment for the Veteran's travel expenses to the 
Little Rock VAMC were not preauthorized, the Board must next 
consider whether the Veteran's case meets any of the 
exceptions to the requirement of preauthorization under 
38 C.F.R. § 17.145(a), (b).  In this regard, there is no 
evidence showing that the circumstances prevented a request 
for prior authorization, nor has the Veteran alleged that the 
circumstances prevented him from making an advanced request.  
Further, the evidence reveals that he, through his wife, did 
make an advance request on May 10, 2006.  As noted, this 
request was denied on May 11, 2006, and such denial was 
confirmed in subsequent letters from the CAVHS.  See May 2006 
Initial Claim and Decision Letter from Patient Accounts 
Manager M.M.D.; May 2006 Decision Letter from CAVHS Director 
T.P.S.; June 2006 Letter from CAVHS Director T.P.S.  

Also, the evidence of record does not reveal any error or 
delay in processing of such request by the CAVHS.  38 C.F.R. 
§ 17.145(a)(2).  In this regard, the Veteran's request was 
timely processed.  Further, the CAVHS relied on the VHA's 
Beneficiary Travel Manual (M-1, Part I, Chapter 25), which 
provides policy and procedural instructions under which 
transportation at Government expense may be furnished to 
eligible beneficiaries and their attendants traveling to or 
from VA facilities or other places for the purpose of 
examination, treatment, or care; to deny the Veteran's claim 
for reimbursement and indicated that VA's guidelines only 
allowed for payment to the nearest appropriate VA health care 
facility to their location that could have provided the care.  
See M-1, Part I, Chapter 25, Par. 25.04(g)(5).  The Board 
notes that it is not bound by VA manuals, circulars, or 
similar administrative publications, such as the M-1.  See 
38 C.F.R. § 19.5.  However, as discussed above, the CAVHS 
correctly denied the Veteran's claim for entitlement to 
travel pay between his home in Texas to the VA health care 
facility in Little Rock, Arkansas for treatment related to 
his service-connected atrial fibrillation disability, and the 
Board finds no error by the CAVHS. 

Additionally, the record does not show, nor does the Veteran 
allege, that a third party (here, the Veteran's wife) was 
acting on his behalf with a justifiable lack of knowledge.  
38 C.F.R. § 17.145(a)(3).  The Veteran's wife in fact sought 
pre-authorization for the Veteran's travel to the Little Rock 
VAMC.  See May 2006 Initial Claim and Decision Letter from 
Patient Accounts Manager M.M.D.  Further, the Board does not 
find that failure to secure prior authorization was 
justified.  38 C.F.R. § 17.145(b).  As noted, the Veteran was 
informed that the Chief of Staff at the at the CAVHS 
indicated that the VAMC nearest the Veteran in Texas could 
provide him with the medical care required.  See May 2006 
Decision Letter from CAVHS Director T.P.S.; June 2006 Letter 
from CAVHS Director T.P.S.  The nearest VAMC to the Veteran 
in Texas confirmed that they would be able to provide the 
care that the Veteran required, and indicated that the 
Veteran had been admitted to the facility and successfully 
cardioverted in March 2006.  See May 2006 Decision Letter 
from CAVHS Director T.P.S.  Beyond the statements and the 
Veteran and his wife (see March 2006 Notice of Disagreement; 
January 2007 Board Hearing Transcript; Type-Written Statement 
from the Veteran, received January 2007; Type-Written 
Statement of the Veteran's Wife, received January 2007), 
there is no evidence to contradict that the VAMC nearest the 
Veteran in Texas could provide him with the medical care 
required.  Specifically, there is no objective and probative 
medical opinion that the Veteran could only receive the care 
he required at the Little Rock VAMC.    








(CONTINUED ON NEXT PAGE)




In summary, the Board finds that payment of the Veteran's 
claimed travel expenses was not preauthorized and none of the 
exceptions, which allow a Veteran to receive payment for 
travel expenses that are not previously authorized are 
applicable to his case.  Since the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt doctrine does not apply in the instant case, and the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990)).


ORDER

Entitlement to travel pay for travel to the Little Rock 
Veterans Hospital for treatment of a service-connected 
disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


